           Case 3:19-cv-01310-SU         Document 17        Filed 09/21/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



    JON R., 1                                          Case No. 3:19-cv-01310-SU

                 Plaintiff,                            ORDER

           v.

    COMMISSIONER OF SOCIAL
    SECURITY,

                 Defendant.


IMMERGUT, District Judge.

         Plaintiff Jon R. appeals the Commissioner of Social Security’s (“Commissioner”) denial

of his application for Disability Insurance Benefits under Title II of the Social Security Act, 42

U.S.C. § 401-34. ECF 11 at 2. After the Administrative Law Judge (“ALJ”) issued a decision

finding that Plaintiff is not disabled, Plaintiff appealed to the Appeals Council (“AC”). ECF 15 at

1–2. The AC granted review and found Plaintiff not disabled on July 15, 2019. Id. This appeal

followed.




1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party in this case.

PAGE 1 – ORDER
         Case 3:19-cv-01310-SU         Document 17       Filed 09/21/20    Page 2 of 2




       On August 25, 2020, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (“F&R”) in this case, recommending that this Court affirm the

Commissioner’s decision and dismiss the case. ECF 15. No party filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154. Indeed, the Advisory Committee to the Federal Rules

recommends reviewing for clear error when no timely objection is filed. Fed. R. Civ. P. 72(b)

advisory committee’s note from 1983.

       As no party filed objections, this Court has reviewed the F&R and accepts Judge

Sullivan’s conclusions. The F&R, ECF 15, is adopted in full. The decision of the Commissioner

is AFFIRMED and this case is DISMISSED.


       IT IS SO ORDERED.

       DATED this 21st day of September, 2020.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge


PAGE 2 – ORDER
